Order entered March 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00918-CR

                       ORINTHIOUS DEONTE BROWN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F-1241281-I

                                           ORDER
       The Court GRANTS appellant’s March 15, 2015 second motion to extend time to file his

brief. We ORDER appellant’s brief filed as of the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE